                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                                Plaintiff,         )
                                                   )
                          v.                       )    Case No. 19-00011-01-CR-W-SRB
                                                   )
 MARC A. AGEE,                                     )
                                                   )
                                Defendant.         )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On January 9, 2019, the Grand Jury returned a six-count Indictment
against Defendant Marc A. Agee. Counts One and Three charge Defendant Agee with distribution
of a detectable amount of cocaine. Counts Two and Four charge Defendant with possession of a
firearm in relation to a drug trafficking crime. Counts Five and Six charge Defendant with
distribution of more than five grams of methamphetamine (actual).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Matthew Aaron Moeder
           Case Agent: Special Agent Steven Lester
     Defense: Carie Allen

OUTSTANDING MOTIONS: No outstanding motions

TRIAL WITNESSES:
     Government: 15 with stipulations; 15 without stipulations
     Defendant: 4 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 15 exhibits
     Defendant: approximately 20 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out



          Case 4:19-cr-00011-SRB Document 71 Filed 09/29/20 Page 1 of 2
TRIAL TIME: 3½ days total
     Government’s case including jury selection: 2 days
     Defendant: 1 day

STIPULATIONS: Possible stipulation as to lab results and chain of custody

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

       Witness and Exhibit List
             Government: (none filed) Due on or before October 6, 2020.
             Defendant: (none filed) Due on or before October 6, 2020.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before October 14, 2020.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before October 14, 2020.


TRIAL SETTING: Criminal jury trial docket set for October 19, 2020.

       Please note: Defense counsel requests the first week as she is unavailable the second week
       of the docket.


       IT IS SO ORDERED




                                                     /s/ Lajuana M. Counts
                                                    LAJUANA M. COUNTS
                                                    UNITED STATES MAGISTRATE JUDGE




                                               2

         Case 4:19-cr-00011-SRB Document 71 Filed 09/29/20 Page 2 of 2
